Citation Nr: 0212658	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.

(The issue of entitlement to service connection for back 
disability will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from October to December 1974.

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for a back 
disability.  He appealed this determination.  However, it 
appears that the veteran's VA claims folder was not available 
for review in making this determination.  A subsequent 
decision issued in May 1997 indicated that the veteran's VA 
claims folder had been obtained, which included a prior 
rating decision dated in April 1975 that had denied 
entitlement to service connection for back disability, 
thereafter the RO determined that the veteran had not 
submitted the requisite new and material evidence required to 
reopen this claim.  In a subsequent supplemental statement of 
the case (SSOC) issued in December 2001, the RO determined 
that recently submitted medical opinion was sufficient 
evidence to reopen the claim for service connection.

The Board of Veterans' Appeals (Board) notes that, in 
accordance with the United States Court of Appeals for the 
Federal Circuit (CAFC) ruling in Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), it is obligated to address the 
issue of new and material evidence regardless of the RO's 
ruling on this matter.  Hence, the issue has been 
characterized as reported on the title page.

On November 9, 2000, the Veteran's Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the matter of 
the veteran's claim of entitlement to direct service 
connection for a back disability, pursuant to authority 
granted by 67 Fed. Reg. 3,009-3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  




When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.

As there remains additional development of the direct service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.  

In any event, any procedural deficiencies in the duties to 
notify and assist the veteran in the development of his claim 
are rendered moot or inconsequential in view of the favorable 
determination of this portion of the veteran's appeal.


FINDINGS OF FACT

1.  All evidence required for an equitable determination has 
been obtained regarding the issue of whether the requisite 
new and material evidence has been presented.

2.  By a rating decision dated in May 1975, the RO denied 
entitlement to service connection for a back disability and 
properly notified the veteran of this determination.  He 
failed to perfect an appeal of this issue.

3.  Evidence added to the record since 1975 is not 
duplicative of evidence previously on file and, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the May 1975 rating decision 
wherein the RO denied entitlement to service connection for a 
back disability is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision of April 1975, the RO denied entitlement 
to service connection for a back disability.  It was 
determined that the service medical records had established 
that the veteran's current back disability had pre-existed 
his military service and that this disability had not been 
aggravated beyond the natural course of the disability.  

He was informed of this decision at his last reported address 
by letter issued in May 1975.  The veteran filed a notice of 
disagreement with this decision in late May 1975.  He claimed 
that he had injured his back after entering active service 
and that this injury had not pre-existed his military 
service.  

A SOC was issued in June 1975 to the address reported on the 
veteran's NOD.  He was informed that his claim for service 
connection continued to be denied.  The veteran failed to 
file a timely substantive appeal.

There is no dispute in this case that the May 1975 rating 
decision became final after the veteran was appropriately 
notified and failed to timely appeal.  Once a denial of a 
claim of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  
38 U.S.C.A. § 5108.


New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the CAFC 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45, 620, 45, 630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45, 620, 45, 629 (August 29, 2001).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  



A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The evidence of record prior to the May 1975 rating decision 
included a military entrance examination of July 1974 on 
which the veteran did not indicate any prior medical history 
of a back disability or injury.  His spine and 
musculoskeletal system were found to be normal.  

However, soon after entering the military in October 1974, he 
began to complain of back pain.  The initial impression was 
muscle strain in the back.  A back X-ray of November 1974 was 
reportedly negative for evidence of a fracture.  An 
impression on an outpatient record of November 1974 was 
normal back.  

The outpatient records show the veteran reported being 
involved in an automobile accident in which he had injured 
his back and leg.  He reportedly was hospitalized for a 
number of months recovering from this accident.  An 
orthopedic consultation of December 1974 noted X-ray findings 
of spondylolysis at the L5 level.  

In December 1974, a military Medical Board determined that 
the veteran suffered with spondylolysis at the L5 level that 
had existed prior to his enlistment in the military.  It was 
also noted that this defect prohibited military service and 
the recommendation was that the veteran be released from such 
service.

The evidence received after the May 1975 decision included 
the veteran's claim that he had sustained an injury to his 
back while carrying a foot locker up a staircase soon after 
entering the military.  He denied having any back problems at 
the time of his entry into active service.  X-ray of February 
1996 noted anatomic alignment of the lumbar spine with 
several Schmorl's nodes and no evidence of a fracture.  

The assessment on a VA compensation examination of February 
1996 was low back pain.  A VA back X-ray of August 1996 found 
mild disc narrowing in the lumbar spine consistent with mild 
degenerative disc disease and minimal degenerative changes at 
the thoracolumbar joint.

Private treatment records dated in February 1981 were 
received in July 1999.  These records indicate that the 
veteran sustained an on-the-job injury in December 1980.  He 
was treated for back pain and the impression was sprain with 
neurological signs of focalization.  A psychiatric evaluation 
noted a diagnosis of possible psychological aggravants to 
complaints of low back pain.  At a Decision Review Officer's 
conference in June 2000, the veteran asserted that he had not 
told the treating physicians in 1981 of his prior back 
problems so that his medical treatment would be covered by 
his employer's insurance.  He alleged that he had continually 
suffered with back pain since an in-service injury.  

VA outpatient records dated from 1999 to 2001 repeatedly 
noted a medical history of chronic low back pain that had its 
onset in 1974.  A letter from a private female acupuncturist, 
AC, dated in September 2000 reported that she had been 
treating the veteran for his lower back pain "which he 
sustained around the end of 1974 while he was in the 
Marines."  It was noted that his treatment had begun in 
January 1998.

The veteran's lay evidence as to the in-service onset of low 
back pain as a consequence of the claimed injury and Ms. AC's 
opinion of September 2000, which appears to provide a medical 
nexus between the veteran's back disability and his military 
service, are all considered credible for the purpose of 
reopening the claim.  Id.  Ms. AC's credentials as a 
healthcare professional are also assumed creditable for the 
same purpose.  This evidence is obviously new in that it was 
not on file at the time of the May 1975 rating decision or 
the June 1975 SOC.  It is also material in that it serves to 
show an in-service injury and to link the current back 
disability to that injury.  For these reasons the additional 
evidence warrants reopening of the claim.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disability, the appeal is granted to this extent only.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

